SPEER, Justice,
dissenting.
I concur in the judgment granting a new trial upon the grounds therein stated, but I must dissent from the judgment they have given in overruling the second ground of the motion for new trial, which was the error assigned on the ruling of the court below in rejecting, when offered as evidence by Head, the petition for and order permitting Head to resign his trust. I think, under the recitals in the record offered, it was admissible to go to the jury. The record does not disclose the ground upon which it *240was rejected, but only the fact that objection was made to the petition and order as evidence, on the ground that the next of kin were not notified of the proceeding, that the next of kin were minors and without guardians.
There is no evidence in the record that the next of kin were without guardians at the time of the order of the ordinary granting the resignation of Head.
I think these recitals in the record taken prima facie as true, showed the next of kin were notified, and if so it will bind them, for it will be presumed in favor of such a judgment that the minors were served. 4 Ga., 516, 618.
The authority to accept the resignation was in the ordinary, and the law presumes the ordinary had the requirements of the law complied with before the order was passed. 4 Ga., 154; 7 Ga., 562. I think the admissibility of this evidence was proper under a decision of this court made in Barnes vs. Underwood, administrator, 54 Ga., 87, and upon the reasoning of that case, as well as the principle decided, I rest my dissenting opinion.